DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-5 and 10 are directed to an embodiment in which the suction cells are electrically driven. Claims 2-5 and 10 are dependent upon claim 1, which recites two alternative limitations, one of which comprises “a power distribution network including … conductors connected with the suction cells to supply operative electrical power to the 
Similarly, claims 6, 7, and 11 are directed to an embodiment in which the suction cells are mechanically driven. Claims 6, 7, and 11 are dependent upon claim 1, which recites two alternative limitations as discussed above. While the specification contains support for the subject matter of claims 6, 7, and 11 in view of the limitation of claim 1 including the power distribution network including the micro-vacuum manifold (Specification: Page 4, lines 7-9; Page 5, line 32 – Page 6, line 10), the specification does not appear to contain support for the subject matter of claims 6, 7, and 11 in view of the limitation of claim 1 including the power distribution network including the conductors connected with the suction cells.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 10 recites “when the suction cells comprise an electroactive polymer”. Claim 10 is dependent upon claim 1, which does not recite an alternate limitation in which the suction cells comprises an electroactive polymer. For the purpose of examination, claim 10 was interpreted as being dependent upon claim 3, which does recite suction cells comprising an electroactive polymer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holman (UK Patent Application GB 2 269 012).
Regarding claim 1, Holman discloses a medical device configured for attachment to skin of a patient (Page 3, line 15 – Page 4, line 25), the device comprising: a vital sign sensor (2, 3) or drug delivery patch; and a plurality of suction cells arranged around a periphery of the vital sign sensor or drug delivery patch (11-20; Page 7, line 15 – Page 8, line 18); a power distribution network including: (ii) a micro-vacuum manifold connected with the suction cells to distribute suction to the plurality of suction cells (26, 27, 29, 30, 31, 32, 33; Page 8, lines 7-18); and a modulation member configured to control suction (Page 11, lines 21-23) supplied to at least two separate groups of the plurality of suction cells (Page 8, lines 7-18), the at least two separate groups including at least one of the plurality of suction cells (Group A: 11, 13, 15, 17, and 19; Group B: 12, 14, 16, 18, and 20), and characterized in that the modulation member is configured to alternate supply of the suction amongst the at least two separate groups of the plurality of suction cells (Page 10, line 11 – Page 11, line 23).
Regarding claim 6, Holman discloses the medical device of claim 1, and further discloses a micro-vacuum manifold connected with the suction cells to distribute suction to the plurality of suction cells (26, 27, 29, 30, 31, 32, 33; Page 8, lines 7-18).
Regarding claim 7, Holman discloses the medical device of claim 6, and further discloses a vacuum pump connected with the micro-vacuum manifold (Page 8, lines 1-3).
Regarding claim 9, Holman discloses the medical device of claim 1, and further discloses that the modulation member is configured to supply operative electrical power or suction to a first group of the at least two separate groups of the plurality of suction cells while not supplying operative electrical power or suction to at least a second group of the at least two separate groups of the plurality of suction cells 
Regarding claim 13, Holman discloses the medical device of claim 13, and further discloses that the suction cells of the at least two separate groups of the plurality of suctions cells are interleaved around the periphery of the vital sign sensor or drug deliver patch (Fig. 2; Group A: 11, 13, 15, 16, 17, 19; Group B: 12, 14, 16, 18, 20; Page 8, lines 7-18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Holman (UK Patent Application GB 2 269 012) in view of van den Ende et al. (International Publication No. WO 2016/096391).
Regarding claim 1, as discussed above, Holman discloses the embodiment of the medical device of claim 1 comprising a power distribution network including a micro-vacuum manifold connected with the suction cells to distribute suction to the plurality of suction cells and a modulation member configured to control suction supplied to the at a power distribution network including (i) conductors connected with the suction cells to supply operative electrical power to the plurality of suction cells; and a modulation member configured to control operative electrical power supplied to at least two separate groups of the plurality of suctions cells, the at least two separate groups including at least one of the plurality of suction cells and characterized in that the modulation member is configured to alternate supply of the operative electrical power amongst the at least two separate groups of the plurality of suction cells. Holman discloses that suction should be applied in an alternating fashion between interleaved suction cells to avoid compressing blood vessels underneath the device for too long, which may lead to unreliable readings (Page 10, line 25 – Page 11, line 1).
van den Ende teaches an apparatus (1; Page 7, line 31 – Page 8, line 4) comprising a sensor for measuring a physiological parameter of a subject (3) and an actuator comprising an electro-active polymer (EAP) for adjusting the position of the sensor relative to the subject (5). van den Ende teaches an embodiment (Figs. 10a-b; Page 21, line 31 – Page 22, line 19) in which the EAP actuator establishes a local partial vacuum in order to establish or improve contact between the apparatus and the subject’s skin. van den Ende further teaches that an apparatus may comprise multiple EAP actuators for establishing a local partial vacuum which are controlled simultaneously (Page 22, lines 11-19). van den Ende teaches that electrical power is prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Holman so that it comprises a power distribution network including (i) conductors connected with the suction cells to supply operative electrical power to the plurality of suction cells; and a modulation member configured to control operative electrical power supplied to at least two separate groups of the plurality of suctions cells, the at least two separate groups including at least one of the plurality of suction cells and characterized in that the modulation member is configured to alternate supply of the operative electrical power amongst the at least two separate groups of the plurality of suction cells so that the device operates noiselessly and does not need much power as taught by van den Ende.
Regarding claim 2, Holman in view of van den Ende discloses the medical device of claim 1. As discussed above, van den Ende teaches EAP actuated suction cells which receive power from conductive electrodes (Page 10, line 7 – Page 11, line 27; Page 12, lines 4-8). Therefore, Holman in view of van den Ende discloses that the suction cells are electrically driven suction cells, the medical device further comprising conductors connected with the suction cells to supply operative electrical power to the plurality of suction cells.
Regarding claim 3, Holman in view of van den Ende discloses the medical device of claim 2. As discussed above, van den Ende teaches EAP actuated suction the electrically driven suction cells comprise an electroactive polymer.
Regarding claim 4, Holman in view of van den Ende discloses the medical device of claim 3. van den Ende teaches that the EAP actuator starts in a flat configuration and then adopts a bowed configuration upon receiving the actuation signal to increase the volume of the cell to establish a local partial vacuum (Figs. 10a-b; Page 21, line 31 – Page 22, line 4). The EAP actuator lies at the closed end of a hollow tube, and therefore increases the effective length of the tube when changing from the flat configuration to the bowed configuration (Figs. 10a-b). Therefore, Homan in view of van den Ende disclose that the electrically driven suction cells comprise hollow tubes closed at one end and configured to extend lengthwise when electrically biased by the operative electrical power.
Regarding claim 5, Holman in view of van den Ende discloses the medical device of claim 2. The examiner takes Official Notice that printed circuit boards are well known for comprising conductors for distributing electrical signals. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Holman in view of van den Ende so that it comprises a printed circuit board, the conductors comprising printed circuitry of the printed circuit board.
Claim 10, Holman in view of van den Ende discloses the medical device of claim 1. As discussed above, Holman discloses that suction should be applied in an alternating fashion between interleaved suction cells to avoid compressing blood vessels underneath the device for too long, which may lead to unreliable readings when the suction cells comprise an electroactive polymer, the modulation member comprises at least one electronic processor operably connected with the plurality of suction cells and programmed to control the operative electrical power supplied to the at least two separate groups of the plurality of suction cells.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holman (UK Patent Application GB 2 269 012) in view of Nezhat et al. (U.S. Patent Application Publication No. 2007/0270745).
Regarding claim 11, Holman discloses the medical device of claim 1, but does not disclose that the modulation member comprises vacuum valves operably connected with the plurality of suction cells.
Nezhat teaches a medical device that comprises a vacuum chamber on the skin of a patient (Fig. 1; ¶0007). Nezhat teaches that that vacuum exerted on the skin of the patient is regulated by a vacuum valve (¶0021). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Holman so that the modulation member comprises vacuum valves operably connected with the plurality of suction cells in order to regulate the vacuum exerted on the skin through the suction cells as taught by Nezhat.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (U.S. Patent Application Publication No. 2010/0228205) discloses a negative pressure wound therapy drape comprising an electroactive polymer.
Browne et al. (U.S. Patent Application Publication No. 2008/0078896) discloses suction cups comprising active materials such as electroactive polymers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781